ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this court alleging that the respondent Donald P. Halva had committed unprofessional conduct warranting public discipline. The Director alleges in the petition that respondent employed a nonattorney to assist him in his debt collection cases; that this employee, with respondent’s knowledge, sent documents to alleged _ debtors which documents were labeled “summons” and identified the alleged debtors as “judgment debtors” or “defendants” when, in fact, no litigation had been instituted against the alleged debtors; that respondent’s employee signed these documents on behalf of respondent but, in doing so, did not indicate his nonattorney status; and that, through the use of these documents, respondent misled the alleged debtors who believed that legal action had been taken against them and that they had already incurred court costs and legal fees.
After the filing of the petition, respondent entered into a stipulation for discipline with the Director. In the stipulation the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. He also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. He joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
*649The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Donald P. Hal-va, is hereby publicly reprimanded pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility for misconduct relating to the use of certain false and misleading documents by respondent’s non-attorney employee who was assisting respondent in respondent’s debt collection cases.
2. That the respondent shall pay to the Director within 90 days of the date of this order, the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.